Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of Group I (claims 1-17, drawn to an apparatus) in the reply, filed on 10/26/2021 is acknowledged. Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2021.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “a first end of each first channel of said plurality of first channels” of Claim 1 would have a better form, if amended to be “a first end of each first channels” or “a first end of each of said plurality of first channels”, for the purpose of reducing redundancy.
Similarly, the “a first end of each second channel of said plurality of second channels” of Claim 1 would have a better form, if amended to be “a first end of each second channels” or “a first end of each of said plurality of second channels”, for the purpose of reducing redundancy.

(2) The “each said first channel” across the claim list, would have a better form, if amended to be “each first channel”, for the purpose of reducing redundancy, because 
Similarly, the “each said second channel” across the claim list, would have a better form, if amended to be “each second channel”, for the purpose of reducing redundancy. The “each second channel” intrinsically indicates every channel of the cited plurality of second channel.

(3) The all “is disposed a common distance” of Claim 2, would have a better form, if amended to be “is disposed at a common distance”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Due to the term “its”, the claim has been rendered indefinite, because the indefinite pronoun may indicate any preceding limitations.
An appropriate correction is respectfully requested. 

(2) The “common distance” of Claim 2 is not clear, because the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The distance has been rendered indefinite by the term “common". 
The limitation will be examined as a distance.

(3) Claim 12 recites “said thickness”. There is insufficient antecedent basis for this limitation in the claim. The limitation will be examined inclusive of “a thickness”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-7 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arico et al. (US 20060194059, hereafter ‘059).
Regarding to Claim 1, ‘059 teaches:
A spacer for separating adjacent annular preforms in a furnace, during a chemical vapor infiltration/deposition (CVI/CVD) process in a furnace (abstract, the claimed “A seal plate disposable between a pair of preforms in a chemical vapor infiltration and deposition chamber”);
Spacer 50 includes an annular body 52 having a first planar side 54, a second planar side 56 parallel to first planar side 54, an inner peripheral wall 58 and an outer peripheral wall 60 connecting the first and second planar sides 54, 56 (Fig. 3, [0023], note Fig. 1 shows a center opening defined by the inner peripheral wall 58, the claimed “comprising: a body comprising an opening, an inner perimeter that defines a boundary of said opening, an outer perimeter spaced from said inner perimeter, an upper surface, and a lower surface that is spaced from said upper surface to define a thickness of said body”);
Spacer 50 also includes a plurality of through openings 62 extending from first planar side 54 to second planar side 56 ([0023], note a group of three openings 62, together, can be interpreted as a “first channel” and a next adjacent group of three 


    PNG
    media_image1.png
    393
    693
    media_image1.png
    Greyscale


Regarding to Claim 2,
Fig. 3 of ‘059 (or the illustration above) shows the first and second ends of each of the first and second channels are disposed at a distance from each of the inner peripheral wall 58 and outer peripheral wall 60, respectively, see also the 112 rejection above (the claimed “wherein: said first end of each said first channel is disposed a common distance from said inner perimeter; said second end of each said first channel is disposed a common distance from said outer perimeter; said first end of each said second channel is disposed a common distance from said inner perimeter; and said second end of each said second channel is disposed a common distance from said outer perimeter”).

Regarding to Claim 6,


Regarding to Claim 7,
Fig. 3 of ‘059 (or the illustration above) shows inner and outer annulus near to the first end and the second end of each channels (the claimed “wherein said body further comprises an inner annulus and an outer annulus, wherein each of said plurality of first channels and each of said plurality of second channels are located entirely between said inner annulus and said outer annulus”).

Regarding to Claim 11, ‘059 teaches:
A spacer for separating adjacent annular preforms in a furnace, during a chemical vapor infiltration/deposition (CVI/CVD) process in a furnace (abstract), and Preforms 22 and spacers 30 are alternately stacked on the first preform 22 (Fig. 6, [0025], the claimed “A preform stack for disposition in a chemical vapor infiltration and deposition chamber, comprising: a preform comprising an upper preform surface and a lower preform surface; a first seal plate disposed on and contacting said upper preform surface; and a second seal plate disposed on and contacting said lower preform surface”);
The rest of the claim 11 limitation is rejected for substantially the same reason as claim 1 rejection above, because it has the same or similar limitation of the “body” and “first channels” of Claim 1.

Regarding to Claim 12,
Claim 12 is rejected for substantially the same reason as claim 1 rejection above, because it has the same or similar limitation of the “second channels” of Claim 1.

Regarding to Claim 16,
Claim 16 is rejected for substantially the same reason as claim 7 rejection above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 8, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ‘059, as being applied to Claim 1 rejection above, further in view of Chang (US 20040175564, hereafter ‘564).
Regarding to Claims 3-4,
‘059 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 3: wherein a width of each said first channel progressively increases proceeding from its corresponding said first end to its corresponding said second end.
Claim 4: wherein a width of each said second channel progressively increases proceeding from its corresponding said first end to its corresponding said second end.

‘564 is analogous art in the field of a member used to maintain a space between stacked annular preforms (abstract). ‘564 teaches lowered portions 302b, 304b define radially extending channels or gas flow paths through which the densification gas can flow from an interior of the stacked annular preforms to the exterior ([0039], note Figure shows the gas flow path having a progressively increased width from an inner end towards an outer end).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the size of each channel of ‘059, so to be a gas flow path having an increased width from an inner end towards an outer end, for the purpose of providing uniform densification of the preforms between inner and outer ends.

Further, ‘564 clearly teaches that the collective cross-sectional area of the gas flow paths presented can be affected, for example, by either adjusting the size of each channel or the like, or by providing more of the channels or the like. A deciding factor in this regard is maintaining a desirable level of support for the overlying annular preform(s) ([0030], note area of the gas flow paths can be changed by adjusting the size of each channel or the like, thus adjusting size of channel is a result effective controllable parameter to control flow path).
Consequently, regardless of ‘564, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the size of each channel of ‘059 so to be a gas flow path having an increased width from an inner end towards an outer end, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05.

Regarding to Claims 8 and 17,


‘059 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claims 8 and 17: wherein a minimum width of said inner annulus is about 0.25" (6.35 mm), and wherein a minimum width of said outer annulus is about 0.25" (6.35 mm).

However, as discussed in the claims 3-4 rejection with ‘059 above, an area of the gas flow paths in the spacer can be changed by adjusting the size of each channel or the like, thus adjusting size of channel is a result effective parameter to control flow path. Further, when the channel size is adjusted, the width of each of the inner and outer annulus is also adjusted because the width is measured between the first/second end of each channel and inner/outer perimeters of the body. Thus, the width is also a result effective controllable parameter to control flow path.

Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found a proper width of the annulus, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05.

Regarding to Claim 13,
Claim 13 is rejected for substantially the same reason as claims 3 and 4 rejection above.

Claims 5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over ‘059, as being applied to Claim 1 rejection above, further in view of Kirkpatrick (US 20160333470, hereafter ‘470) and ‘564.
Regarding to Claim 5,
‘059 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 5: (5A) wherein: said first end of each said first channel is closer to said inner perimeter than said first end of each said second channel; said second end of each said second channel is closer to said outer perimeter than said second end of each said first channel,
(5B) a width of said first end of each said first channel is greater than a width of said first end of each said second channel; and a width of said second end of each said first channel is greater than a width of said second end of each said second channel.

In regards to the limitation 5A:
‘470 is analogous art in the field of seal plate (title). ‘470 teaches entrance channels 108 and exit channels 106 extending only partially through seal plate 100 in a radial direction enable a pressure gradient densification ([0027], note the entrance 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have rearranged each group of the channels of ‘059, so to be only partially extending in a radial direction, such as forming entrance channels closer to the inner peripheral wall of ‘059 and exit channels closer to the outer peripheral wall of ‘059, for the purpose of enabling a pressure gradient densification.

In regards to the limitation 5B:
As discussed in the claims 3-4 rejection with ‘564 above, an area of the gas flow paths in the spacer can be changed by adjusting the size of each channel or the like, thus adjusting size of channel is a result effective controllable parameter to control flow path.
Further, as discussed in the teaching of 5A above, the entrance and exit channels are established. 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the rearranged channels, such that the entrance channels have a greater dimension than the exit channels, for the purpose of enhancing the densification, because the entrance channel greater than the exit channel increases the gas residence time.  


Claim 14 is rejected for substantially the same reason as claim 5 rejection above.

Regarding to Claim 15,
‘059 teaches preforms 22 and spacers 30 are alternately stacked on the first preform 22 (Fig. 6, [0025]), and as discussed in the claims 5 and 14 rejection above, the spacer of ‘059 is modified to have the entrance and exit channels for the gas. Consequently, it is obvious that when the preform is disposed on the modified spacer, while accessing the upper or lower preform surface, the first end of the entrance channel is disposed inwardly of an inner perimeter of the preform and the second end of the exit channel is disposed outwardly of an outer perimeter of the preform (the claimed “wherein said first end of each said first channel is disposed inwardly of an inner perimeter of said preform and a remainder of each said first channel accesses one of said upper preform surface and said lower preform surface, wherein said second end of each said second channel is disposed outwardly of an outer perimeter of said preform and a remainder of each said second channel accesses one of said upper preform surface and said lower preform surface”).

Further the limitation merely defines a positioned status of the stack of the preform and the seal plate, in other words, a positioned result by use of the preform and the seal plate. Therefore, when an apparatus of a prior art teaches the preform and the seal plate, it is considered that they are capable of configuring the positioned status, by stacking the preform and the seal plate.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ‘059.
Regarding to Claim 9,
‘059 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 5: further comprising an inner alignment feature on said upper surface and an outer alignment feature on said upper surface.

However, ‘059 teaches preforms 22 and spacers 30 are alternately stacked on the first preform 22 (Fig. 6, [0025], thus an alignment between the preforms and spacers is critical for the stacking).

Therefore, even if ‘059 does not explicitly discloses the alignment feature, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted an alignment feature, for the purpose of providing stable stacking of the preforms and spacers.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718